DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant representative Jared Chaney on February 9, 2021.
The application has been amended as follows: 
1. (Currently amended) A device comprising: 
a sphere; 
a first motor configured to rotatably drive the sphere around a first axis of rotation; 
a second motor configured to rotatably drive the sphere around a second axis of rotation, wherein the first axis is substantially perpendicular to the second axis; 
a first sensor configured to detect rotation of the sphere around the first axis; 
a second sensor configured to detect rotation of the sphere around the second axis; 
a third sensor, under the sphere, configured to detect a linear force of the sphere in a direction substantially perpendicular to the first axis and the second axis: and

wherein, the first sensor, the second sensor, and the third sensor are configured to detect force data,
wherein the processor is configured to compile the force data and the first set of movement into a first force model, and
wherein the force model comprises a force pattern and associated user movement information,
wherein the processor is configured to compare a second set of force data from the first sensor, the second sensor, and the third sensor to the force pattern in the first force model,
wherein the force pattern comprises multiple forces recorded by the first sensor, the second sensor and the third sensor.
wherein the processor is configured to determine, based on the comparing, that the second set of force data is a match for the first force model,
wherein the processor is configured to estimate, based on the determining, that a user has initiated the first movement,
wherein the processor is configured to extrapolate, based on the estimating, movement instructions for the 
first motor, wherein the movement instructions instruct the first motor to compensate for the associated movement information, and
wherein the processor is configured to provide the movement instruction to the first motor.
Currently amended) A grid of movement units comprising: 
a first movement unit comprising a first sphere;
a first motor configured to rotationally drive the first sphere around a first axis of rotation;
a second movement unit comprising a second sphere; 
a second motor configured to rotationally drive the second sphere around a second axis of rotation,
wherein the first axis is substantially perpendicular to the second axis; a third movement unit comprising a third sphere;
a first force sensor configured to detect rotational force of the third sphere around a third axis of rotation; 
a fourth movement unit comprising a fourth sphere;
a second force sensor configured to detect rotational force of the fourth sphere from around a fourth axis of rotation,
wherein the third axis is substantially perpendicular to the fourth axis; a fifth movement unit comprising a fifth sphere; and
a third force sensor, under the third sphere, configured to detect a linear force of the fifth sphere in a direction substantially perpendicular to the first axis and the second axis,
a processor to receive a first set of movement information of the first force sensor, the second force sensor, and the third force sensor for the first time period;


wherein the processor is configured to compile the force data and the movement reformation into a first force model,[,] and
wherein the force model comprises a force pattern and associated user movement information:
wherein the processor is configured to compare a second set of force data from the first force sensor, the second force sensor, and the third tome sensor to the force pattern in the first force model,
wherein the force pattern comprises multiple forces recorded by the first force sensor, the second force sensor, and the third force sensor,
wherein the processor is configured to determine, based on the comparing, that the second set of force data is a match for the first force model,
wherein the processor is configured to estimate, based on the determining, that a user has initiated the first movement,
wherein the processor is configured to extrapolate, based on the estimating, movement instructions for the first motor, wherein the movement instructions instruct the first, motor to compensate for the associated movement information, and 
wherein the processor is configured to provide the movement, instruction to the first motor.
15. (Currently amended) A movement platform comprising: a computer system;
 	a plurality of spheres;

a second motor configured to rotationally drive a second sphere around a second axis of rotation, 
wherein the first axis is substantially perpendicular to the second axis, 
wherein the computer system is configured to send instructions to the first motor and the second motor; 
a first force sensor configured to detect rotational force of a third sphere around a third axis of rotation; 
a second force sensor configured to detect rotational force of a fourth sphere around a fourth axis of rotation,
 wherein the third axis is substantially perpendicular to the fourth axis; and 
a third force sensor, under the third sphere, configured to detect a linear force of a fifth sphere in a direction substantially perpendicular to the first axis and the second axis,		 wherein the computer system is configured to receive data from the first force sensor, the second force sensor, and the third force sensor,
	a processor to receive a first set of movement information of the first force sensor, the second force sensor, and the third force sensor for the first time period;
wherein, the first force sensor, the second force sensor, and the third force sensor are configured to detect force data,
wherein the processor is configured to compile the force data and the movement reformation into a first force model, wherein the movement information includes a first movement of the user, and

wherein the processor is configured to compare a second set of force data from the first force sensor, the second force sensor, and the third tome sensor to the force pattern in the first force model,
wherein the force pattern comprises multiple forces recorded by the first force sensor, the second force sensor, and the third force sensor,
wherein the processor is configured to determine, based on the comparing, that the second set of force data is a match for the first force model,
wherein the processor is configured to estimate, based on the determining, that a user has initiated the first movement,
wherein the processor is configured to extrapolate, based on the estimating, movement instructions for the first motor, wherein the movement instructions instruct the first, motor to compensate for the associated movement information, and 
wherein the processor is configured to provide the movement, instruction to the first motor.

Allowable Subject Matter
Claims 1-6, 8-18, 20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant amendments overcome the most related prior art, particularly Mishra et al. (US 2009/0058855 
wherein the processor is configured to compile the force data and the first set of movement into a first force model, and
wherein the force model comprises a force pattern and associated user movement information,
wherein the processor is configured to compare a second set of force data from the first sensor, the second sensor, and the third sensor to the force pattern in the first force model,
wherein the force pattern comprises multiple forces recorded by the first sensor, the second sensor and the third sensor.
wherein the processor is configured to determine. based on the comparing, that the second set of force data is a match for the first force model,
wherein the processor is configured to estimate, based on the determining, that the user has initiated the first movement,
wherein the processor is configured to extrapolate, based on the estimating, movement instructions for the 
first motor, wherein the movement instructions instruct the first motor to compensate for the associated movement information, and
wherein the processor is configured to provide the movement instruction to the first motor.

Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN P. BRITTINGHAM
Examiner




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622